105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Billy Mack BUFF, Defendant-Appellant.
No. 96-7233.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1996.Decided Jan. 13, 1997.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.  Malcolm J. Howard, District Judge.  (CR-93-12-SH)
Billy Mack Buff, Appellant Pro Se.
Jerry Wayne Miller, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, NC, for Appellee.
Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying his motion for relief from a fine imposed as part of his sentence on his criminal conviction.  The motion is properly construed as one under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We have reviewed the record and find that Appellant's nonconstitutional claims which were not raised on direct appeal may not be asserted on collateral review.  Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976).  Accordingly, we deny a certificate of appealability and dismiss the appeal.  United States v. Buff, No. CR-93-12-SH (W.D.N.C. July 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED